DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a fiber array unit comprising the claimed support substrate with two parallel planar surfaces with one having grooves wherein a plurality of fibers residing within one of the grooves to define a pitch that is greater than or equal to a diameter of a cladding of the fiber, a cover disposed on glass ends of the fibers and a bonding agent bonding the fibers and the cover to the substrate, wherein each fiber has a cladding with an outer radius of less than 45 microns, the diameter of the fiber is twice the radius of the cladding, a primary coating surrounding the cladding has a thickness of greater than 10 microns, an in situ module of less than or equal to 0.35 MPa and a spring constant of less than or equal to 1.6 MPa, a secondary coating having an in situ modulus of 1200 MPa or greater, a thickness of greater than 10 microns and an outer radius of less than or equal to 85 microns, a mode field diameter greater than 8.2 microns at 1310 nm and a fiber cutoff wavelength of less than 1310 nm,
in combination with the rest of the claimed limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references teach optical fiber arrays with grooved substrates and covers:
US 6045269		US 2002/0076189	US 2003/0156814	US 6757471
US 6795634		US 6882790		US 7373053		US 7876994
US 9709750		US 10048455		US 10718908		US 10942316
The following references teach optical fibers with some overlapping properties of the claimed fibers:
US 2008/0310805	US 7620282		US 8428411		US 9057817
US 2015/0277031	US 9841558		US 2019/0331850	US 2019/0331848
US 2019/0331849	US 2020/0271858	US 10816743		US 11054573		US 2021/0231896		

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883